United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 24, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50078
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MIGUEL ANGEL PEREZ,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 3:04-CR-1226-1
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel for Miguel Angel Perez has moved for leave to

withdraw and has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967).   Perez has filed a response.   Our review of

counsel’s brief, Perez’s response, and the record discloses no

nonfrivolous issues for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.       See 5TH

CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.